Citation Nr: 1741345	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  11-25 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to specially adapted housing.

(The issues of entitlement to an annual clothing allowance; entitlement to an effective date earlier than September 10, 1993 for the award of a total disability rating based on individual unemployability; whether new and material evidence has been received to reopen claims for service connection for defective vision and for
bilateral carpal tunnel syndrome; entitlement to service connection for sarcoidosis, hypertension, hernia, gallbladder disorder, diabetes mellitus, bilateral foot disorder,
thoracolumbar spine disability are the subject of a separate decision.)

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1973 to January 1984.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

While the September 2011 statement of the case phrased the issue as whether new and material evidence has been received to reopen a claim for specially adapted housing, the Board observes that the claim is not subject to such requirements.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development on another claim on appeal is required prior to the adjudication of the claim for specially adapted housing.  The Veteran asserts that she is entitled to specially adapted housing due to her service-connected low back disability.  The claim for increase for this disability is being remanded to obtain pertinent VA medical records identified by the Veteran.  As the remand of this claim could affect the claim for specially adapted housing, the Board finds that the claims are inextricably intertwined and a decision on the specially adapted housing claim at this time would be premature.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

After readjudication of the claim for increase for the low back disability, readjudicate the claim for specially adapted housing.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

